DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 and 02/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 11/08/2021.  These drawings are acceptable.

Claim Objections
Claims 7-13 objected to because of the following informalities.  
Regarding claim 7, the claim comprises “the threshold”, however there is insufficient antecedent basis for the term and is interpreted as “a threshold”. 
Regarding claim 8, the claimed subject matter comprises “[A] transport, comprising: a processor…configured to; receive, by a server…determine, by the server…and send a first notification, by the server…” does not make sense because the processing in the transport cannot be configured to receive by the server. Appropriate correction is required to avoid rejections under U.S.C. 112(a), (b) or both. 
Claims 9-13 are rejected for depending on objected base claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1, 2, 4, 5, 7, 9, 11, 12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (Fields; US Patent No. 9,805,601).
As per claim 1, Fields teaches a method, comprising: 
receiving, by a server, first data from a transport experiencing an accident with a device external to the transport, the first data comprising a location of the transport and information related to a maneuvering of the transport (sending telematics data from a vehicle to one or more remote computing devices and received by the one or more remote computing devices, i.e. a server, wherein the data includes, inter alia, braking, maneuvering, cornering, steering data lane change data, geographic location data and so forth, see e.g. col. 2, lines 35-52 and col. 34, lines 41-48, with respect to an external device or vehicle; see e.g. col. 34, lines 25-38); 
determining, by the server, that the location of the transport is a dangerous location (the one or more remote computing devices determine whether an anomalous condition exists, see e.g. col. 2, lines 53-60, including confusing or high-risk intersections, blind corners, winding down-slope road segments and so forth); and 
sending a first notification, by the server, to another transport proximate to the dangerous location, the first notification comprises information related to the dangerous location (an indication is sent to one or more devices/vehicles in vicinity of the dangerous location including information related to the location of the dangerous or anomalous condition; see e.g. col. 20, lines 63—col. 21, lines 1-15). 

Fields, in one of the embodiments, teaches determining whether an anomalous condition has occurred based upon movement of other vehicle(s) or other telematics data of one or more vehicles i.e. a vehicle is engaged in hard braking caused by lane change of another vehicle ahead of the vehicle, see e.g. col. 34, lines 28-38, wherein the hard braking can be interpreted as near accident event. Similarly, it would have been obvious to one of ordinary skill in the art that a sudden lane change of a vehicle can be classified as an anomalous or near accident event based on hard braking of a vehicle in front of the vehicle for improving safety since hard braking as well as sudden lane change can give rise to a dangerous situation causing or nearly causing an accident, wherein the sudden lane change and/or hard braking vehicle data can be gathered from the vehicles as suggested by Fields. Fields further teaches that a notification can be outputted to proximate vehicle(s) when an anomalous condition or event is detected, see e.g. step 1108, FIG. 11, similarly it would have been obvious to one of ordinary skill in the art to output notification(s) to nearby or proximate vehicles in response to the sudden lane change event to improve safety as suggested by Fields (see e.g. col. 47, lines 49-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Fields to arrive at the claimed invention for the purpose of improved safety as suggested by Fields. 
As per claim 2, the method of claim 1 as taught by Fields, comprising: determining, by the server, any other devices in proximity to the transport when the near accident occurred (as discussed in analysis of merits of claim 1, one or more vehicles are determined to be in proximity of vehicle 108 or 202.1; see e.g. col. 34, lines 23-36); obtaining second data from the other devices (the incident is recorded by the vehicle 108 which can include data from the first vehicle and the second vehicle, see e.g. col. 34, lines 25-36); and modifying the first notification based on the second data (a notification indicating a description of the anomalous condition and/or its location, see e.g. col. 21, lines 3-6, wherein the description would be modified based on the received data of the first and second vehicle as discussed earlier i.e. which driver is at fault).  
As per claim 4, the method of claim 1 as taught by Fields, wherein the information related to the dangerous location comprises a recommended item to reduce future near accidents at the dangerous location (the notification regarding an anomalous condition may comprise a recommendation and implemented by vehicle control or navigation, see e.g. col. 49, lines 19-25, to reduce accident or near accidents at the dangerous location).  
As per claim 5, the method of claim 1 as taught by Fields, wherein each of the transport experiencing the near accident and the device external to the transport comprises an application configured to autonomously communicate the first data to the other of the transport and the device (one or more data collected from the vehicles including anomalous condition or event, as discussed in analysis of merits of claim 1, can be gathered using hardware and/or software application[s], see e.g. col. 7 and lines 38-51, wherein the gathering and communication of the data is automatic; see e.g. col. 52, lines 29-56). 
As per claim 8, it is interpreted and rejected as claim 1, wherein the disclosed system of Fields further comprises a processor, memory and computer instructions stored in the memory (col. 4, lines 38-45 and col. 5, lines 5-13) to execute one or more methods as discussed in analysis of merits of claim 1. 
As per claim 15, it is interpreted and rejected as claim 1. 
As per claims 9 and 16, they are interpreted and rejected as claim 2. 
As per claims 11 and 17, they are interpreted and rejected as claim 4. 
As per claims 12 and 18, they are interpreted and rejected as claim 5. 

Claims 3 and 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Grimm et al. (Grimm; US Pub. No. 2016/0133131).
As per claim 3, the method of claim 1 as taught by Fields, wherein the one or more data from the one or more vehicles can be communicated to a server as discussed in analysis of merits of claim 1. Fields does not teach sending a second notification, by the server, to one or more entity devices, wherein the one or more entity devices are responsible for alleviating the dangerous condition.  
Grimm, however, teaches sending a second notification, by the server, to one or more entity devices (detecting an emergency situation and outputting a notification to emergency services, see e.g. para. [0005]; even though it is not explicitly taught that communication from the vehicle to the emergency services is through a server, it would have been obvious to communicate with the emergency services using the server of the disclosed system of Fields since the server is capable to communicate with a plurality of devices using a network 201, see e.g. FIG. 2. Additionally, Grimm also teaches using a server to communicate with various devices; see e.g. para. [0026] and FIG. 2), wherein the one or more entity devices are responsible for alleviating the dangerous condition (the emergency services are responsible with alleviating the dangerous situation i.e. transporting driver to hospital, towing his/her vehicle and/or clearing road segment when the airbags are deployed). 
Fields and Grimm are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings of for the purpose of reduced processing and/or communicating burden for vehicle devices. 
As per claims 10 and 17, they are interpreted and rejected as claim 3. 

Claims 6 and 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Hoetzer et al. (Hoetzer; US 2019/0263395).
As per claim 6, the method of claim 1 as taught by Fields, comprising: analyzing, by the server, the first data (as discussed in analysis of claim 1, one or more data received from the vehicles can be analyzed by a server); determining, by the server, a high near accident rate associated with a type of conveyance associated with the device (the disclosed system further teaches constantly acquiring data associated with the vehicle even before an accident and the system previously knows actual risks associated with certain types of; see e.g. col. 28, lines 19-37). Field fails to explicitly teach including a restriction on operation of the type of conveyance in the first notification. 
Hoetzer, however, teaches a restriction on operation of a conveyance in a first notification (a maximum speed is recommended to the driver of the vehicle prior to reaching the position having the increased risk of collision; see e.g. para. [0031]). Hoetzer does not explicitly teach that the restriction is for a type of conveyance, however certain type of vehicles pose certain risks i.e. a sports car may pose risk of overspending, a tractor-trailer may pose risk of tip over at higher speeds. Therefore, it would have been obvious to one of ordinary skill in the art to generate individual notification regarding the risk and type of vehicle since a notification for a tractor-trailer regarding speed limit on a winding roadway may not be appropriate for a sedan. 
Fields and Hoetzer are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordiarny skill in the art before the effective filing date of the claimed invention for the purpose of reducing accidents or near accidents at specific locations (as suggested by Hoetzer; see e.g. para. [0031] and [0049]) and/or certain types of vehicles. 
As per claims 13 and 19, they are interpreted and rejected as claim 6. 

Claims 7 and 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields in view of Chen et al. (Chen; US Pub. No. 2020/0082721).
As per claim 7, the method of claim 1 as taught by Fields, except the claimed receiving less than the threshold number of first data instances at the location of the transport previously received by the server, and in response: not sending the first notification; and incrementing the number of first data instances. 
Chen, however, teaches receiving less than threshold number of first data instances at a location of transport previously received by server (less than a certain number of instances is received; see e.g. para. [0080-82] and step 216, FIG. 2), and in response: not sending the first notification (a notification is not sent in response to not meeting the number N; see e.g. para. [0082]); and incrementing the number of first data instances (a counter associated with the instance is incremented by 1, see e.g. step 218, FIG. 2). Fields and Chen are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving the notification issued to one or more vehicles as suggested by Chen (see e.g. para. [0003]).
As per claims 14 and 20, they are interpreted and rejected as claim 7. 

Conclusion
                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688